Citation Nr: 1041362	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  10-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he served in the Philippine 
Commonwealth Army and the Philippine Scouts in the service of the 
U.S. Armed Forces, Far East (USAFFE), as well as with a 
recognized guerilla unit.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2010 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.

The record reflects that following the statement of the case 
issued in June 2010, the appellant submitted a May 1990 document 
which he contends establishes the requisite service.  That 
document, which purports to inform the appellant that his claim 
for back pay was disapproved, has an "x" on a line next to a 
statement that the appellant was a "member of the Philippine 
Scout, US Army without recognized guerilla service."  The Board 
notes that the "x" has scratched lines on it, suggesting the 
"x" was entered in error.   Nevertheless, it is additional 
evidence for consideration.  The appellant has not waived his 
right to initial RO consideration of that evidence.  In 
consequence, remand is required pursuant to 38 C.F.R. 
§ 20.1304(c) (2010).    

The United States Court of Appeals for the Federal Circuit held 
in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the 
context of a Dependency and Indemnity Compensation claim, where 
service department certification of a veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit in Capellan 
held that it was a violation of VA's duty to assist not to 
request service department review of additional or new documents 
or evidence provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

In this case, the RO submitted the appellant's documents, except 
for the one most recently provided by him, to the service 
department, and received determinations from that agency in 
November 2009 and March 2010.  Given that the determinations did 
not include consideration of the most recent document, which 
suggests a different type of service than prior documents, the 
Board finds that Capellan requires another request for 
verification of the appellant's claimed service from the service 
department.

The Board lastly notes that the appellant has not received 
38 U.S.C.A. § 5103(a)-compliant notice in connection with his 
claim.  On remand, this should be rectified.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should provide the appellant 
with notice which complies with 38 U.S.C.A. 
§ 5103(a) in connection with the claim for 
legal entitlement to one-time payment from 
the Filipino Veterans Equity Compensation 
Fund.

2.  The AMC/RO should contact the service 
department and seek service department 
verification of the appellant's claimed 
service in the U.S. Armed Forces in the Far 
East in World War II.  In connection with 
this request, the AMC/RO should provide the 
service department with copies of any 
relevant records in the claims file 
received after the service department's 
March 2010 response, to specifically 
include the May 1990 document submitted in 
July 2010.

3.  The AMC/RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the AMC/RO should issue a 
supplemental statement of the case, and 
provide the appellant with an appropriate 
opportunity to respond.

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on the 
matter the Board has remanded to the AMC/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010). 




_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

